Citation Nr: 0215883	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  00-20 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
as secondary to the service-connected ligamentous strain of 
the right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for a ligamentous strain of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from October 1979 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2000 and January 2002 rating 
decisions of the Detroit, Michigan, Department of Veterans 
Affairs (VA), Regional Office (RO).


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claims.

2.  The veteran's low back disorder is not related to the 
service-connected ligamentous strain of the right knee.

3.  The ligamentous strain of the right knee is productive of 
no more than slight recurrent instability and limitation of 
motion with pain.


CONCLUSIONS OF LAW

1.  A low back disability was not caused by, proximately due 
to, or aggravated by the service-connected ligamentous strain 
of the right knee.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.310 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a)).

2.  The criteria for an initial rating in excess of 10 
percent for ligamentous strain of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.71a, Diagnostic 
Code 5257 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In this case, VA has met its duty to notify and assist the 
veteran.  Rating decisions, statements of the case, a 
supplemental statement of the case, and VA letters to the 
veteran, apprised him of the law applicable in adjudicating 
the appeal, the reasons and bases for the VA decisions, and 
the information and evidence needed to substantiate the 
claims.  Specifically, in compliance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), a May 23, 2002 RO letter 
apprised the veteran of the development VA would attempt to 
perform, and the evidence he needed to provide.  The 
correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claims.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA treatment records.  It is 
acknowledged that the veteran indicated that Dr. Clarence 
Williams had treated him for his disabilities, and these 
reports are not of record.  However, the veteran reported 
that the physician's medical reports had been confiscated by 
the Federal Bureau of Investigations and by letter dated in 
May 23, 2002, the RO asked the veteran to provide detailed 
information concerning the obtaining of those treatment 
reports.  The veteran did not reply.  In any event, the 
veteran has been afforded VA examinations in relation to the 
status of matters at issue.  In light of the evidence of 
record, VA has met its duty to assist the veteran in the 
development of this appeal and there is no need for further 
development.  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

Service Connection

The veteran maintains that his service-connected right knee 
disability caused his low back disability.  Service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  Additionally, when aggravation of a veteran's 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  The competent 
evidence must establish a causal relationship between the two 
disabilities.  Jones v. Brown, 7 Vet. App. 134 (1994).  

At the outset, it is noted that service connection for 
ligamentous strain of the right knee is in effect and the 
record contains diagnoses of lumbar disc disease and lumbar 
radiculopathy, confirmed by x-ray studies.  However, the 
requirements to establish entitlement to service connection 
for a low back disability on a secondary basis have not been 
met.  The evidence establishes that the veteran's right 
lumbar radicular symptoms are secondary to lumbar disc 
disease, which is not related to the ligamentous strain of 
the right knee.  

VA outpatient treatment reports dated from February to March 
1985 as well as the veteran's May 1999 VA examination report 
do not reference a back disorder.  Even though VA outpatient 
treatment reports dated from February 2001 to December 2001 
show complaints of and treatment for low back pain, the 
reports do not attribute it to the service-connected 
disability.  Of importance, in May 2001 and June 2001 
clinical entries, the examiners' noted the veteran's 
contentions of having back pain for many years and relating 
it to his in-service right knee injury.  The veteran reported 
that the disability caused him to modify his gait.  However, 
the physicians' in May and June 2001 opined that the 
veteran's symptoms were secondary to right lumbar disc 
disease.  The assessment was right lumbar radicular symptoms 
secondary to lumbar disc disease.  

A May 2001 report from the Michigan Rehabilitation Service 
shows lumbar radiculopathy with degenerative joint disease of 
the lumbar spine, and a September 2001 medical statement from 
the Medical Rehabilitation Group, P.C., notes low back pain.  
The reports do not show that the physicians' related that 
veteran's back disability to his service-connected right knee 
disability.

Moreover, on VA examination in December 2001, after 
interviewing and examining the veteran, the examiner 
concluded that the veteran's subjective low back complaint 
was not related to ligamentous strain of the right knee.

In light of the foregoing, the evidence fails to show that 
the veteran's low back disability was caused by, proximately 
due to, or aggravated by the ligamentous strain of the right 
knee.  Thus, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim.  The appeal is 
denied.  38 U.S.C.A. § 1131; Allen, supra; 38 C.F.R. § 3.310.

Increased Evaluation

In July 2000, service connection for ligamentous strain of 
the right knee was granted and rated as 10 percent disabling, 
under Diagnostic Code 5257, effective January 16, 1998.  The 
veteran appealed.  As the veteran was awarded service 
connection for a disability and subsequently appealed the 
RO's initial assignment of a rating for that disability, the 
original claim remains open.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995); see also AB v. Brown, 6 Vet. App. 35 
(1993).  Separate ratings can be assigned for separate 
periods of time based on facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Under the laws administered by VA, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.

Since service connection for ligamentous strain of the right 
knee has been in effect, the veteran's disability has been 
productive of no more than slight recurrent instability and 
some limitation of motion with pain.  Thus, the criteria for 
an initial rating in excess of 10 percent have not been met.  

The veteran was examined by VA in May 1999.  During the 
interview, the veteran stated that he worked with the 
disabled.  However he could not stand for prolonged periods, 
squat, or bend the knee.  He also stated that it was 
difficult to climb stairs.  On examination, there was full 
range of motion, with 0 degrees extension and 140 degrees of 
flexion.  No tenderness or swelling was present.  
Neurological examination was intact throughout.  X-ray 
studies were negative.  The diagnosis was ligamentous strain 
of the right knee.  The examiner reported the veteran had 
discomfort and some limitation of activity.  He could not 
perform factory work because of the discomfort, but he could 
do all moderate activity and activities of daily living.  
Strenuous activity produced pain.  It was noted that the 
diagnosis was made on history alone.

In September 1999, the veteran's wife reported that he had 
problems when sitting for long periods and when standing.  
She also reported that the knee would pop or give out at 
times and the veteran could not go for a long walk or run 
without pain.  

At the hearing held in October 2000, the veteran testified he 
had instability of the knee, he fell and lost his balance 
about once a month, and he had popping and grinding of the 
knee.  He described his knee pain as excruciating and rated 
it as an eleven on a scale of one to ten.  He also noted 
flare-ups with prolonged, walking, standings, and sitting.  
He added a private physician suggested he wear a brace.

A November 2000 magnetic resonance imaging (MRI) revealed 
small joint effusion without significant internal 
derangement.  X-rays revealed a symmetrical knee joint space 
and mild soft tissue density without metallic foreign body.

An August 2001 VA consultation sheet shows treatment for 
right knee pain.  In the report it was noted that the veteran 
lived in a walk-up apartment and that he ambulated with a 
single axis cane/wearing support of the right knee.  At that 
time, range of motion was within full limits, without edema.  
The veteran's pain was listed as an eight on a scale of one 
to ten.  Aggravating factors included prolonged standing, 
walking, stair climbing, which were relieved by a hot bath 
and medication.

VA outpatient treatment reports dated from February 2001 to 
June 2001 show continued complaints of right knee pain.  
Specifically, in March 2001, the reports reflect that the 
veteran's subjective complaints consisted of right leg pain 
and numbness and right leg giving way.  It was noted that the 
veteran wore a brace.  On examination, the right lower 
extremity had normal motor strength and 2+ deep tendon 
reflexes.  Assessments made included right knee pain-continue 
with knee brace for support.

A September 2001 medical statement from the Medical 
Rehabilitation Group, P.C., notes instability in the medial 
compartment of the right knee with pressure.

The veteran was reexamined in December 2001.  The veteran 
reportedly had pain in the right knee on prolonged standing 
or prolonged walking and he reported that his knee gave way 
or buckled.  On physical examination, alignment of the knee 
was normal with tenderness but without effusion; patellar 
compression was not painful; and the mediolateral ligament 
was stable.  Posterior drawer sign was positive and Lachman 
test was 1+.  Range of motion was from 0 to 130 degrees.  
Hyperextension was of 35 degrees with complaints of pain at 
the back of the knee.  X-ray findings were normal.  The 
diagnosis was history of right knee injury with ligamentous 
strain, status post unstable right knee at the present time.  

On VA examination in March 2002, the veteran reportedly had 
not worked since March 2001.  He complained that his right 
knee was occasionally painful with a catching sensation.  The 
knee felt like it was buckling backwards without any 
significant instability.  The veteran denied having 
ligamentous pain and said that the knee brace supported his 
joint.  

Physical examination revealed no objective evidence of pain.  
Upon removal of the veteran's knee brace the veteran could 
walk with a cane.  Equilibrium was satisfactory, but he 
complained of pain while squatting.  On examination, no 
swelling, deformity, skin changes, or warmth was noted.  The 
veteran complained of moderate pain posteriorly.  His 
mediolateral ligament was stable and without any complaint of 
pain on abduction strain.  Findings revealed that anterior-
posterior movement was slightly loose, posterior drawer sign 
appeared to be positive, and posterior sagging was observed 
with the knee at 30 degrees flexion.  The circumference of 
both thighs and both knees were equal.  Calf circumference 
was 1/4-inch less as compared to that on the left side.  Range 
of motion of the right knee was 0 to 125 degrees with pain 
and the knee went to hyperextension from neutral position to 
the extent of about 30 degrees.  X-rays were normal.  A MRI 
revealed a complex tear involving the anterior horn of the 
lateral meniscus and suprapatellar knee joint effusion.  
Otherwise, findings were unremarkable.  The anterior cruciate 
ligament, posterior cruciate ligament, medial collateral 
ligament, lateral collateral ligament complex, quadriceps 
tendon, and patellar tendon were intact.  The diagnosis was 
history of injury to the right knee while in the service.  

The examiner noted a persistent complaint of pain and some 
instability of the knee joint.  There was minor discomfort at 
the back of the right knee with a positive posterior drawer 
sign.  There was no evidence of muscle atrophy as compared to 
the left and no functional impairment due to pain, although 
there was an abnormal ligamentous stretching of the posterior 
cruciate ligament.  Some evidence of functional impairment 
due to limitation of motion was noted, even though pain was 
not visibly manifested on movement of the joint.

VA outpatient treatment reports dated from November 2001 to 
April 2002 show in April 2002 an assessment of right knee 
pain with recent magnetic resonance angiography showing 
complex tear in the anterior horn of his lateral meniscus.  
However, it was noted that the veteran was not a surgical 
candidate.

As previously noted, the veteran's right knee disability has 
been rated under Diagnostic Code 5257.  That rating provision 
provides a 10 percent rating for slight recurrent subluxation 
or lateral instability of recurrent subluxation or lateral 
instability; a 20 percent rating for moderate recurrent 
subluxation or lateral instability; a 30 percent rating for 
severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Here, clinical 
findings associated with the veteran's right knee do not 
demonstrate evidence of moderate recurrent subluxation or 
lateral instability.  In May 1999 clinical and x-ray findings 
were normal; in December 2001 the mediolateral ligament was 
stable; and in March 2002 x-rays revealed that the anterior 
cruciate ligament, posterior cruciate ligament, medial 
collateral ligament, lateral collateral ligament complex, 
quadriceps tendon, and patellar tendon were intact.  While 
some ligamentous instability is present, a 10 percent rating 
to contemplate such is already in effect.  Thus, an increased 
rating in this regard is not warranted.

The Board also acknowledges when a veteran with knee 
disability rated for instability also has arthritis and 
limitation of motion in the knee to at least the 
noncompensable degree, a separate rating can be assigned for 
the arthritis and limitation of motion under Diagnostic Codes 
5003, 5260, and 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2001); VAOGCPREC 23-97.  However, by 
history and currently, x-rays findings in this regard have 
been negative.  Thus, no further consideration is warranted.

The Board has also considered whether the veteran's right 
knee disability could warrant an increased/separate rating 
under the provisions of Diagnostic Codes 5260 and/or 5261.  
These provisions state leg flexion limited to 60 degrees 
warrants a zero percent rating, to 45 degrees warrants a 10 
percent rating, to 30 degrees warrants a 20 percent rating, 
and to 15 degrees warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Leg extension 
limited to 5 degrees warrants a noncompensable evaluation, to 
10 degrees warrants a 10 percent evaluation, to 15 degrees 
warrants a 20 percent rating, to 20 degrees warrants a 30 
percent rating, to 30 degrees warrants a 40 percent rating, 
and to 45 degrees warrants a 50 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Functional impairment which interferes with lifestyle and 
employment activities and is supported by adequate pathology 
is recognized as resulting in disability.  DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.45, 4.59 (2001).

Even when considering the veteran's complaints of pain and 
functional limitation, the requirements for a rating in 
excess of 10 percent have not been met.  In May 1999, range 
of motion was full and neurological examination was intact 
throughout.  While the veteran had discomfort and some 
limitation of activity, it was noted that he could perform 
all moderate activity and activities of daily living.  While 
an August 2001 VA consultation sheet shows treatment for 
right knee pain and lists the veteran's pain as an eight on a 
scale of one to ten, range of motion remained within full 
limits.  It was also noted that the veteran's aggravating 
symptoms were relieved by a hot bath and medication.  VA 
outpatient treatment reports dated from February 2001 to June 
2001 show continued complaints of right knee pain, but 
clinical findings remained essentially normal.  In December 
2001 range of motion was 0 to 130 degrees and in March 2002 
range of motion was 0 to 125 degrees with pain.  Further, in 
March 2002, the examiner found some evidence of functional 
impairment due to limitation of motion but noted that pain 
was not visibly manifested on movement of the joint.

Given the absence of flexion limited to 60 degrees or 
extension limited to 5 degrees let alone flexion limited to 
30 degrees and/or extension limited to 15 degrees, the 
criteria for a rating in excess of 10 percent have not been 
met.  As an aside, as previously noted, the Board is 
cognizant of the veteran's slight instability and limitation 
of motion with pain.  However, the Board points out that in 
this case the assignment of separate ratings for the same 
disability is prohibited.  Esteban v. Brown, 6 Vet. App. 259 
(1994); 38 C.F.R. § 4.14 (2001).  The veteran's complaints of 
pain and functional impairment are already contemplated in 
the currently assigned 10 percent rating.  

Of note, no consideration of diagnostic codes 5256, 5262, or 
5263 is needed.  The medical evidence does not show evidence 
of ankylosis or genu recurvatum.  Additionally, while 
posterior sagging of the tibia on the femur is present on 
flexion of the right knee, x-ray finding show no impairment 
of the tibia or fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5262, 5263 (2001).

Finally, the pertinent provisions of 38 C.F.R. § 3.321(2001) 
have been considered.  Here, there is no evidence of frequent 
hospitalization or marked interference with employment that 
is exceptional so as to preclude the use of the regular 
rating criteria.  While the veteran maintains that he has not 
worked since March 2001, there is no evidence showing that 
the service-connected right knee disability interferes with 
his employment other than as contemplated by his current 
rating on a schedular basis.  Additionally, the evidence does 
not show that the veteran has been hospitalized for his right 
knee disability.  Therefore, a referral for consideration of 
an increased evaluation on an extra-schedular basis is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

Service connection for a low back disorder as secondary to 
the service-connected ligamentous strain of the right knee is 
denied.

An initial rating in excess of 10 percent for ligamentous 
strain of the right knee is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

